Citation Nr: 1106485	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  08-25 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to December 
1992.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision by the Montgomery, Alabama 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service connection 
for type II diabetes mellitus and for hypertension.

In December 2009, the Board remanded the case to the RO for the 
development of additional evidence.  The Board is satisfied that 
there has been substantial compliance with the remand directives.  
The Board will proceed with review.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  


FINDINGS OF FACT

1.  During service, the Veteran had some elevated blood sugar 
levels, but received no diagnosis of diabetes.

2.  Type II diabetes mellitus of recent onset was diagnosed in 
2004.

3.  Elevated blood pressure, including above normal range 
diastolic pressure, was measured on multiple occasions during 
service.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred or aggravated in 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. § 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims file reveals compliance with the notice and 
duty to assist requirements.  38 U.S.C.A. § 5100, et seq. (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  A letter dated in June 2006, before the March 2007 
rating decision that is on appeal, advised the Veteran of the 
evidence needed to substantiate his claims, and explained what 
evidence VA was obligated to obtain or assist him in obtaining 
and what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  That letter also apprised the 
Veteran both of the disability rating and downstream effective 
date elements of his claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  As the RO issued the notice letter prior to 
initially adjudicating the Veteran's claim in March 2007, the 
preferred sequence, the Board finds no timing error in the 
provision of the notice.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

With regard to VA's duty to assist claimants, VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the Veteran, including service treatment records 
and post service treatment records.  A private medical record in 
the file indicates that the Veteran had received treatment for 
hypertension at Skyland Medical Center.  In the December 2009 
remand, the Board instructed the RO to seek records of that 
treatment.  In a January 2010 letter, the VA Appeals Management 
Center (AMC) asked the Veteran to complete a release form to 
authorize Skyland Medical Center to provide those records to VA.  
The Veteran did not return a completed release form; so VA was 
not able to request those records from the medical center.

Also in the 2009 remand, the Board requested a VA medical 
examination, with review of the claims file and opinions as to 
the likely etiologies of the Veteran's diabetes and hypertension.  
The Board specified that the Veteran be informed that the failure 
to report for the examination, without good cause, might have 
adverse consequences on his claims.  In the January 2010 letter, 
the AMC provided such notice to the Veteran.  The first 
examination scheduled for the Veteran was cancelled by VA 
personnel because it was scheduled to be performed at a VA 
Medical Center VAMC where the Veteran is an employee.  An 
examination was scheduled at a different VAMC.  The Veteran did 
not report for that examination.

VA offices, including the Board, the AMC, and the RO, have taken 
reasonable steps to obtain relevant evidence.  The Board 
therefore is satisfied that there was substantial compliance with 
the December 2009 remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998).  VA has complied with the duties to notify 
and assist the Veteran, and the Board will adjudicate the issues 
on appeal based on the evidence of record.

Diabetes

The Veteran essentially contends that his current type II 
diabetes mellitus began during service or is a continuation or 
progression of a condition that was present during service.  He 
notes that service medical records showed an elevated blood sugar 
level.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic disabilities, including diabetes mellitus, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  When 
there is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, VA 
shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107.

In a December 1979 medical examination for entrance into service, 
urinalysis was negative for sugar.  At a periodic physical 
examination in November 1986, the Veteran's fasting blood sugar 
level was slightly elevated.  On repeat examination, the fasting 
blood sugar level was within normal limits.  In a July 1992 
examination, the Veteran's fasting blood sugar level was 114 
mg/dl, slightly above the expected range limit of 111 mg/dl.  On 
a repeat test, the level was 112 mg/dl.  Follow-up was 
recommended with regard to the blood sugar level.  The claims 
file does not contain any medical evidence from the year 
following the Veteran's service.  

After service, a private physician who began treating the Veteran 
in October 2004 diagnosed new onset diabetes mellitus in December 
2004.  Records from 2004 through 2006 show ongoing treatment for 
diabetes.

In his June 2006 claim, the Veteran reported that he had high 
blood sugar found in service in 1985 or 1986, and that he had 
diabetes diagnosed in 2005.  In a July 2007 statement, the 
Veteran asserted that stress from his duties during service was 
instrumental in the gradual development of his diabetes.  He 
stated that his duties handling nuclear weapons were very 
demanding, exacting, and stressful.  In an August 2008 statement, 
the Veteran argued that his service medical records showed the 
beginnings of diabetes.

The Veteran had slightly high blood sugar levels during service, 
and follow-up was recommended.  However, he was not diagnosed 
with diabetes during service or the year following service.  When 
a clinician diagnosed diabetes in 2004, the clinician described 
the diabetes as having a fairly recent onset.  Considering the 
medical finding in 2004 that the diabetes was of recent onset, 
the preponderance of the evidence is against the claim that the 
blood sugar levels in service represented the beginnings of the 
current diabetes.  The Board therefore denies service connection 
for the Veteran's diabetes.

Hypertension

The Veteran essentially contends that his current hypertension 
was present during service or is a continuation of a condition 
that was present during service.  Hypertension is among the 
listed chronic disabilities that VA presumes have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.

In a December 1979 medical examination for entrance into service, 
the Veteran's blood pressure was 120/78.  On examination in 
November 1986, his blood pressure was 150/92.  He was referred 
for follow-up.  In a five day blood pressure check in December 
1986, the five day averages were 132/89 in the right arm and 
134/92 in the left arm.  

He had a further blood pressure follow-up in January 1987.  He 
reported that he did not have chest or respiratory symptoms.  He 
stated that he smoked, and that he had a family history of heart 
disorders.  Three day averages of his blood pressure were 134/90 
in the right arm and 132/98 in the left arm.  The examiner's 
impression was normotensive at this time.  The examiner 
recommended that the Veteran avoid added salt and high salt 
content foods.  Records from 1988, 1989, and 1992 reflect the 
Veteran's reports that he smoked one pack of cigarettes per day.  
In a July 1992 check-up, the clinician recommended that the 
Veteran decrease his sodium intake and stop smoking.  The claims 
file does not contain any medical evidence from the year 
following the Veteran's service.

Records of post-service medical treatment show that by October 
2004 the Veteran was on medication for hypertension.  Records 
from 2004 through 2006 show ongoing treatment for hypertension.

In his June 2006 claim, the Veteran indicated that he had 
hypertension found in service in 1985 or 1986, and that he 
currently had hypertension.  In a July 2007 statement, the 
Veteran asserted that stress from his service duties handling 
nuclear weapons was instrumental in the gradual development of 
his hypertension.  In an August 2008 statement, the Veteran 
argued that his service medical records showed the beginnings of 
hypertension.

Clinicians who treated the Veteran in service ordered follow-up 
in response to the Veteran's blood pressure readings.  One 
clinician determined on follow-up that the Veteran was 
normotensive for the present, and no diagnosis of hypertension 
was made.  However, clinicians recommended lifestyle measures to 
try to control the Veteran's blood pressure.  On many of the 
measurements, the Veteran's diastolic pressure was over 90, the 
limit for normal.  Resolving reasonable doubt in favor of the 
Veteran's claim, the Board will accept that the elevated blood 
pressure readings during service constituted the early 
manifestation of the hypertension that was diagnosed after 
service.  The Board therefore grants service connection.


ORDER

Entitlement to service connection for type II diabetes mellitus 
is denied.

Entitlement to service connection for hypertension is granted.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


